We agree in the conclusions that these tax sales did not give a good title. Such vacant lots were not sufficiently described on the assessment roll. There was also a lack of defimteness in advertising the lots for sale. In such notice these lot numbers are found in the fifth column. These block and lot numbers are supposed to refer to the Leav itt map in the second column. Such a wide separation would readily mislead. Also by reason of village boundaries the block numbers do not follow an ascending numerical series wMch would also perplex a reader. The judgment dismissing the complaint and canceling the tax deeds is, therefore, unanimously affirmed, with costs. Present — Jenks, P. J., Mills, Rich, Putnam and Kelly, JJ.